 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendants
     LAS VEGAS DEVELOPMENT
 7   GROUP, LLC; LVDG, LLC; AND
     LAS VEGAS DEVELOPMENT, LLC
 8
 9
10
                                UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
                                                  ***
13
     FEDERAL HOUSING FINANCE AGENCY,      )
14   in its capacity as Conservator of Federal
                                          )
     National Mortgage Association and Federal
                                          )
15   Home Loan Mortgage Corporation; FEDERAL
                                          )              Case No.       2:16-cv-01187-GMN-CWH
     NATIONAL MORTGAGE ASSOCIATION;       )
16   and FEDERAL HOME LOAN MORTGAGE       )
     CORPORATION,                         )
17                                        )
                              Plaintiffs, )
18                                        )
     vs.                                  )
19                                        )
     LAS VEGAS DEVELOPMENT GROUP, LLC; )
20   LAS VEGAS DEVELOPMENT, LLC; and      )
     LVDG, LLC,                           )
21                                        )
                             Defendants. )
22                                        )
23                       UNOPPOSED MOTION TO EXTEND TIME TO
                      RESPOND TO MOTION FOR SUMMARY JUDGMENT
24                                  (First Request)
25          COMES NOW, Defendants, LAS VEGAS DEVELOPMENT GROUP, LLC; LAS
26   VEGAS DEVELOPMENT, LLC; and LVDG, LLC, and hereby present their unopposed motion
27   to extend the time in which they may respond to the Plaintiff’s pending Motion for Summary
28
                                              Page 1 of 4
 1   Judgment, stating as follows:

 2          1.     On June 10, 2019, Plaintiffs filed a Motion for Summary Judgment herein [ECF

 3                 #41]. A response to said Motion was due on July 1, 2019.

 4          2.     Defendants’ counsel had expected to complete the Opposition to the Motion for

 5                 Summary Judgment prior to the due date. However, a number of other matters

 6                 came up that made doing so impossible, including numerous other pending legal

 7                 matters and family obligations associated with Independence Day holiday. In

 8                 addition, Defendants’ counsel hopes to discuss settlement and potentially narrow

 9                 the issues at hand.

10          3.     Late in the day on July 1, 2019, Defendants’ counsel sent an email to Plaintiffs’

11                 counsel requesting a 2 week extension of time until July 15, 2019, in which to

12                 respond to the pending Motion, together with a proposed stipulation to extend

13                 time. Kelly Dove, Esq., counsel for Federal National Mortgage Association,

14                 responded relatively immediately with her client’s consent to the proposed

15                 stipulation.

16          4.     John Tennert, Esq., counsel for Federal Housing Finance Agency, and John

17                 Maddock, III, Esq., counsel for Federal Home Loan Mortgage Corporation,

18                 responded to counsel’s email on July 2, 2019, advising that while they do not

19                 oppose the requested extension, they feel that they cannot now so stipulate since

20                 the original deadline has passed. Both Mr. Tennert and Mr. Maddock advised that

21                 they will not oppose the instant Motion.

22          5.     Defendants’ counsel respectfully submits that the failure to submit a stipulation or

23                 motion in advance of the existing deadline constitutes excusable neglect under the

24                 circumstances herein.

25   //

26   //

27   //

28   //

                                               Page 2 of 4
 1          6.     This Motion is made in good faith and not for purpose of delay.

 2          NOW THEREFORE, Defendant, Thunder Properties, Inc., respectfully requests that this

 3   Court extend the time in which it may respond to Plaintiffs’ pending Motion for Summary

 4   Judgment [ECF #41] until July 15, 2019.

 5          Dated this    2nd        day of July 2019.

 6                                               ROGER P. CROTEAU & ASSOCIATES, LTD.

 7
 8                                               /s/ Timothy E. Rhoda
                                                 ROGER P. CROTEAU, ESQ.
 9                                               Nevada Bar No. 4958
                                                 TIMOTHY E. RHODA, ESQ.
10                                               Nevada Bar No. 7878
                                                 9120 West Post Road, Suite 100
11                                               Las Vegas, Nevada 89148
                                                 (702) 254-7775
12                                               Attorney for Defendants
                                                 LAS VEGAS DEVELOPMENT
13                                               GROUP, LLC; LVDG, LLC; AND
                                                 LAS VEGAS DEVELOPMENT, LLC
14
          IT IS SO ORDERED.
15
16                     3 day of July, 2019.
          DATED this ____

17
                                               ____________________________________
18
                                               Gloria M. Navarro, Chief Judge
19                                             UNITED STATES DISTRICT COURT

20
21
22
23
24
25
26
27
28
                                               Page 3 of 4
 1                                       CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this              2nd     day of July, 2019, I served via the United

 3   States District Court CM/ECF electronic filing system, the foregoing UNOPPOSED MOTION

 4   TO EXTEND TIME TO RESPOND TO MOTION FOR SUMMARY JUDGMENT (First

 5   Request) to the following parties:

 6          Tennille Checkovich                              Robin E Perkins
            McGuireWoods LLP                                 Snell & Wilmer L.L.P.
 7          Gateway Plaza                                    3883 Howard Hughes Parkway, Suite 1100
            800 East Canal Street                            Las Vegas, NV 89169
 8          Richmond, VA 23219-3916                          702-784-5238
            804-775-4758                                     702-784-5252 (fax)
 9          804-440-7770 (fax)                               rperkins@swlaw.com
            tcheckovich@mcguirewoods.com                     Attorney for Plaintiff
10          Attorney for Plaintiff                           Federal National Mortgage Association
            Federal Home Loan Mortgage Corporation
11                                                           Amy F. Sorenson
            Kelly H Dove                                     Snell & Willmer, LLP
12          Snell & Wilmer L.L.P.                            3883 Howard Highes Parkway, Suite 1100
            3883 Howard Hughes Parkway                       Las Vegas, NV 89169
13          Las Vegas, NV 89169                              801-257-1907
            (702) 784-5200                                   801-257-1800 (fax)
14          (702) 784-5252 (fax)                             asorenson@swlaw.com
            kdove@swlaw.com                                  Attorney for Plaintiff
15          Attorney for Plaintiff                           Federal National Mortgage Association
            Federal National Mortgage Association
16                                                           Michael W. Stark
            Leslie Bryan Hart                                McGuireWoods LLP
17          Fennemore Craig, P.C.                            Gateway Plaza
            300 E. Second St., Suite 1510                    800 East Canal Street
18          Reno, NV 89501-                                  Richmond, VA 23219-3916
            775-788-2228                                     804-775-1178
19          lhart@fclaw.com                                  804-698-2416 (fax)
            Attorney for Plaintiff                           mstark@mcguirewoods.com
20          Federal Housing Finance Agency                   Attorney for Plaintiff
                                                             Federal Home Loan Mortgage Corporation
21          John H. Maddock, III
            McGuireWoods LLP                                 John D. Tennert
22          Gateway Plaza                                    Fennemore Craig, P.C.
            800 East Canal Street                            300 E. Second St., Suite 1510
23          Richmond, VA 23219-3916                          Reno, NV 89501
            804-775-1178                                     775-788-2212
24          804-698-2416 (fax)                               jtennert@fclaw.com
            jmaddock@mcguirewoods.com                        Attorney for Plaintiff
25          Attorney for Plaintiff                           Federal Housing Finance Agency
            Federal Home Loan Mortgage Corporation
26
                                                       /s/ Timothy E. Rhoda
27                                                     An employee of ROGER P. CROTEAU &
                                                       ASSOCIATES, LTD.
28
                                                     Page 4 of 4
